    Case 4:19-cr-00288-ALM-KPJ Document 60 Filed 02/23/21 Page 1 of 1 PageID #: 135




                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

     UNITED STATES OF AMERICA,                          §
                                                        §
                                                        § CASE NUMBER 4:19-CR-00288-ALM
     v.                                                 §
                                                        §
                                                        §
     HOLLAND EVETTE BELL (2),                           §


            ORDER ADOPTING UNITED STATES MAGISTRATE JUDGE’S REPORT

            The Court referred this matter to the Honorable Kimberly C. Priest Johnson, United States

     Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

     Procedure. Judge Johnson conducted a hearing in the form and manner prescribed by Federal Rule

     of Criminal Procedure 11, and issued her Findings of Fact and Recommendation on Guilty Plea

     before the United States Magistrate Judge Kimberly C. Priest Johnson.               Judge Johnson

     recommended the Court accept Defendant’s guilty plea. She further recommended the Court

     adjudge Defendant guilty of Count One of the Indictment filed against Defendant.

            The parties have not objected to the magistrate judge’s findings. The Court ORDERS that

     the Findings of Fact and Recommendation on Guilty Plea of the United States Magistrate Judge

     Kimberly C. Priest Johnson are ADOPTED. The Court accepts Defendant’s plea but defers

.    acceptance of the plea agreement until after review of the presentence report. It is further

     ORDERED that in accordance with Defendant’s guilty plea and the magistrate judge’s findings

     and recommendation, Defendant, Holland Evette Bell, is adjudged guilty of the charged offense

     under Title 21 U.S.C. § 846.

            SIGNED this 23rd day of February, 2021.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
